Order entered April 7, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-18-01544-CR

                   BRANDY NICHOLE CROWE, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 6
                           Dallas County, Texas
                   Trial Court Cause No. F16-34211-X

                                     ORDER

      Before the Court is appellant’s April 6, 2020 motion for extension of time to

file her brief. In the motion, appellant states that her copy of State’s Exhibit 14

does not work. Appellant is advised that the appellate record at the Court contains

a working copy of State’s Exhibit 14.

      We GRANT the motion and ORDER appellant’s brief due by May 8, 2020.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE